Citation Nr: 1518202	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO.  10-12 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for migraines, to include as secondary to service-connected sinusitis and/or allergic rhinitis.

2.  Entitlement to service connection for bilateral plantar fasciitis.
 
3.  Entitlement to service connection for bilateral hip disorder, previously claimed as bilateral pelvic instability.
 
4.  Entitlement to an increased rating for service-connected fibromyalgia with irritable bowel syndrome (IBS), rated as 20 percent disabling prior to March 15, 2012, and 40 percent disabling thereafter, to include whether a separate evaluation is warranted for IBS.
 
5.  Entitlement to an increased rating for service-connected posttraumatic stress disorder (PTSD), rated as 10 percent disabling prior to February 15, 2012, and 50 percent disabling thereafter.
 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and M.B.


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran had active service from May 1996 to April 2007. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from May 2008, September 2009, and December 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction is now with the RO in San Diego, California.

In the May 2008 rating decision, the RO in pertinent part denied service connection for migraine headaches and bilateral plantar fasciitis.  In the September 2009 rating decision, the RO in pertinent part denied service connection for pelvic instability.  Additionally, in the December 2009 rating decision, the RO denied increased ratings for fibromyalgia and PTSD.  

A Board hearing in Washington, D.C. was conducted in February 2011 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

In January 2012, the Board remanded this case for further development.  
At that time, the Board also remanded the issues of entitlement to service connection for bilateral knee disorder, bilateral foot bunions, lumbar spine disorder with sacroiliac strain and pelvic instability, IBS and gastroesophageal reflux disease as well as entitlement to a total disability rating based on individual unemployablity.  However, a subsequent rating decision issued in October 2012 granted service connection for these disorders as well as entitlement to TDIU.  Thus, as this was a full grant of the benefits sought on appeal, these issues are no longer in appellate status. 

By rating decision in October 2012, the RO increased the disability rating for PTSD to 50 percent, effective February 15, 2012.  In that same decision, the RO also granted service connection for IBS and awarded a 40 percent disability rating for fibromyalgia with IBS, effective March 15, 2012.  The RO also indicated that the rating assigned for fibromyalgia was a full grant for the benefit sought on appeal because the maximum scheduler rating was assigned.  However, the RO did not assign the maximum scheduler rating throughout the course of the appeal since the original date of claim or consider whether referral for extraschedular consideration was warranted.  Where there is no clearly expressed intent to limit the appeal to entitlement to a specified disability rating, the RO and Board are required to consider entitlement to all available ratings for that condition.  AB v. Brown, 6 Vet.App. 35, 39 (1993).  The issues therefore remains in appellate status and have been characterized as set forth on the front page of this decision. 

In an April 2015 statement, the Veteran's representative waived RO consideration of any additional evidence not considered in the most recent October 2012 supplemental statement of the case (SSOC).  38 C.F.R. § 20.1304(c).  As such, the Board may properly consider this evidence. 

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA and VBMS reveals that with the exception of additional VA treatment records in Virtual VA and a January 2015 brief submitted by the Veteran's representative in VBMS, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.
  
Regarding the Veteran's representation, her VBMS record reflects that she executed a VA Form 21-22 in January 2015 appointing Disabled American Veterans (DAV) as his representative.  Pursuant to 38 C.F.R. § 20.1304(b) (2014), any request for a change of representation after 90 days following the mailing of notice to the Veteran that an appeal has been certified to the Board for appellate review and that the appellate record has been transferred to the Board must be mailed to the Board with a good cause explanation.  The Board may not accept the Veteran's change in representation from The American Legion to DAV under the provisions of 38 C.F.R. § 20.1304(b) (2014).  The Veteran's appeal was returned to the Board in February 2013 and there was no good cause explanation for the change in representation within 90 days of that date.  There was no accompanying explanation as to why this change in representation was not submitted in a timely manner.  As a consequence, the request to appoint a new representative is not accepted as part of this appeal, and the Veteran is still represented by the American Legion, in this appeal only, as reflected on the title page of this decision.  The new appointment, however, is referred to the agency of original jurisdiction (AOJ) and may be recognized upon transfer of the case to the AOJ.  See 38 C.F.R. § 20.1304(b)(1)(i) (2014).

The issues of entitlement to service connection for migraines, to include as secondary to service-connected sinusitis and/or allergic rhinitis, and entitlement to an increased rating for service-connected fibromyalgia with IBS are dressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  For the entire appeal period, the evidence fails to show that the Veteran has a current diagnosis of bilateral plantar fasciitis for VA purposes.  

2.  For the entire appeal period, the evidence fails to show that the Veteran has a current diagnosis of a bilateral hip disorder for VA purposes.
  
3.  Prior to February 15, 2012, the Veteran's service-connected PTSD was productive of no more than occupational and social impairment due to mild or transient symptoms, which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, but without more severe manifestations that more nearly approximate occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

4.  From February 15, 2012, the Veteran's service-connected PTSD results in occupational and social impairment with reduced reliability and productivity due to such symptoms as a depressed mood, anxiety, sleep impairment and panic attacks,  without more severe manifestations that more nearly approximate occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.
  

CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral plantar fasciitis have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  The criteria for service connection for bilateral hip disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

3.  Prior to February 15, 2012, the criteria for a rating in excess of 10 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. 
§ 3.321, Part 4, including §§ 4.7, 4.130, Diagnostic Code 9411 (2014).

4.  From February 15, 2012, the criteria for a rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. 
§ 3.321, Part 4, including §§ 4.7, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

Here, prior to the initial rating decisions on appeal, the Veteran was sent letters in December 2007, April 2008 and November 2009 that fully addressed all notice elements.  The letters provided information as to what evidence was required to substantiate her claims on appeal and of the division of responsibilities between VA and a claimant in developing an appeal.  The letters also provided notice of the evidence and information necessary to establish an effective date in accordance with Dingess/Hartman, supra.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of a claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The record contains the Veteran's service treatment records, post-service reports of private and VA treatment, and VA examination reports.  Moreover, the Veteran's statements in support of the claim, including her Board hearing testimony, are of record.  The Board has carefully reviewed such statements and testimony and concludes no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.   

Additionally, the Veteran was most recently afforded VA examinations in February and March 2012 that addressed the severity of her PTSD and provided etiological opinions with rationales with respect to her service connection claims.  The Board finds that the VA examinations with opinions are adequate because, as discussed below, they were based upon consideration of the Veteran's pertinent medical history, to include his lay assertions and current complaints, and provide detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  Moreover, the examiners offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Furthermore, the Veteran has not asserted, and the evidence does not show, that her PTSD symptoms have materially worsened since the most recent February 2012 evaluation.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect.); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issues decided herein has been met.  

Moreover, in February 2011, the Veteran was provided an opportunity to set forth her contentions during a hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R.  § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the February 2011 hearing, the undersigned noted the issues on appeal and information was obtained regarding the Veteran's contentions.  The undersigned requested information concerning the Veteran's PTSD symptoms.  Further, the undersigned requested further information concerning her bilateral feet and hip disorders.  In addition, the hearing focused on the elements necessary to substantiate the Veteran's claim, to include in-service incurrence, current disability, and a nexus between the two.  The Veteran has not asserted that there was any prejudice with regard to the conduct of the hearing.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the Board remanded the case in January 2012 so that additional medical evidence could be obtained, to include additional VA examinations.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claims decided herein.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

Finally, the Board finds that there was substantial compliance with the prior Board remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

In particular, in February 2012, the Board directed the AOJ to obtain treatment records from West Florida Hospital, Florida Naval Hospital and additional VA treatment records.  Records from the Florida Naval Hospital were obtained and associated with the claims file and as noted above additional VA treatment records were associated with the Veteran's Virtual VA record.  In February 2012, the AOJ sent a request to the Veteran for authorization to obtain treatment records from West Florida Hospital.  However, the Veteran never submitted such authorization.  The AOJ was also directed to schedule the Veteran for VA examinations to address the severity of her PTSD and the etiology of her other feet and hip disorders.  As noted above, the Veteran was afforded VA examinations in February and March 2012.  Moreover, as discussed above, the examination reports with the opinions are adequate for appellate review.  Accordingly, the Board finds that there has been substantial compliance with the prior Board remand directives and, therefore, no further remand is necessary.  See Stegall, supra; D'Aries, 22 Vet. App. at 104 (2008).

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.  § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A.  §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Bilateral Plantar Fasciitis

The Veteran is seeking service connection for bilateral plantar fasciitis.  She asserts that she was diagnosed with bilateral plantar fasciitis in service.  Prior the Veteran's discharge from service, the Veteran was afforded a VA examination in August 2006.  The Veteran reported that it was extremely painful to flex her foot and she was in daily discomfort and tried arch supports, which did not help.  Nevertheless, after examining the Veteran, the examiner clearly found that there was no objective findings to support the diagnosis of bilateral plantar fasciitis.  Rather she was diagnosed with mild bilateral bunion that was caused by pronation as a direct result of congenital pes planus. 

However, a March 2009 VA treatment record by a health technician showed an assessment of bilateral fasciitis, overpronation syndrome.  Nevertheless, it is unclear based on the record as to whether this diagnosis was based on any actual objective findings or the Veteran's own history.  

Regardless, given the evidence of a possible current disability, the Board remanded this issue for another VA examination.  The Veteran was afforded a VA examination with a medical doctor in March 2012, after reviewing the claims file and examining the Veteran, the examiner found that the Vetera did not have any signs or symptoms to support a diagnosis of plantar fasciitis.  She did not have plantar fasciitis and her foot pain was due to her pes planus.  

Therefore, based on the evidence of record, the Board finds that a preponderance of the competent medical evidence is against a finding that the Veteran currently has a bilateral plantar fasciitis for VA purposes.  Again, the August 2006 VA examination prior discharge clearly indicated that there was no objective finding of plantar fasciitis.  Significantly, the March 2012 VA examination determined that the Veteran did not currently have bilateral plantar fasciitis, but rather her foot pain could be attributed to her pes planus.  Given that the claims file was reviewed by the examiner and the examination report sets forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations, the Board finds the examination to be sufficient and of high probative value.  Although a health technician in March 2009 showed an assessment of plantar fasciitis, there is no clinical findings in the notation showing the basis for such diagnosis.  Rather, it appears that the assessment may have been based on the Veteran's own history.  As such, the Board find that the highly probably March 2012 VA examination, which was again was based on a thorough examination of the Veteran, outweighs the March 2009 VA treatment record and is more probative on the question of whether the Veteran currently suffers from plantar fasciitis.  

The Court has indicated that in the absence of proof of a present disability, there can be no valid claim for service connection as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The Court has held that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).   

In Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court that found that the Board erred when it did not consider whether the appellant's adjustment disorder, diagnosed prior to the claim period, was extant at the time he filed his claim but had resolved by the time of the later examination.  Therefore, the Board will also look to the evidence prior to the claim period.  See McClain, 21 Vet. App. at 321 (noting that the "current disability" required for service connection includes a disability at the time of filing or during the pendency of a claim); but see Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (stating that "simply because [the Veteran] had a disease or injury while on active service" was insufficient to obtain benefits "[i]n the absence of proof of a present disability").

However, in the instant case, there is no objective medical evidence of bilateral plantar fasciitis prior to the claim.  With the exception of the March 2009 record, post service treatment records are silent with respect to any such finding.  The Board observes that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Here, the Veteran is competent to describe symptoms.  However, while she can describe symptoms, she is not competent to diagnose plantar fasciitis or attribute her current foot pain to such diagnosis.  Medical experience is required to diagnose such disorders and the Veteran has not shown that she has such experience.  Thus, her contentions that she currently has bilateral plantar fasciitis are outweighed by the medical evidence of record, specifically, the highly probative March 2012 VA examination.  

Again, the Board recognizes that the Veteran does have congenital pes planus.  Nevertheless, as discussed above, the Veteran has been awarded service connection for bilateral hallux valgus resulting from aggravation of her congenital pes planus.  Again, as this was a full grant of the benefit sought on appeal, this matter is not currently before the Board. 

In conclusion, the preponderance of the evidence is against service connection for bilateral plantar fasciitis.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


Bilateral Hip Disorder

The Veteran is also seeking service connection for a bilateral hip disorder, claimed also as pelvic instability.  She asserts that she has suffered from bilateral sacroiliac dysfunction that has caused sciatica for many years since active service.  She further reported that her bilateral hip pain was separate from her muscle pain caused by her service-connected fibromyalgia.  

At the August 2006 VA examination prior to discharge, the Veteran reported bilateral sacroiliac joint pain.  However, after examining the Veteran, the examiner observed that there were no objective findings to support of diagnosis of a sacral joint condition.  The examiner did note that the Veteran had congenital non-pathological hypermobility syndrome (joint laxity).  Moreover, a contemporaneous x-ray of the hips was normal.  However, subsequent service treatment records show an impression of chorionic pain syndrome with pelvic instability.  

Follow up VA treatment records show complaints of sacroiliac joint pain and/or dysfunction as well as hip pain or arthralgia.  Subsequently, an October 2008 VA treatment record for a pain consultation observed that the Veteran presented with prominent trigger point formation in the lumbar region possible due to some degree of sacroiliac joint dysfunction, but continued that there did not seem to be any evidence suggesting active arthritic complaints or anything suggesting nerve or nerve root compression.  A subsequent October 2009 record again observed burning pain from hip to left thigh and an impression of sciatica was given.  Post-service private treatment records also show complaints of lower extremity pain.  

The Veteran was afforded a VA examination in December 2009.  After reviewing the claims file and examining the Veteran, the examiner found no objective findings to support a diagnosis of pelvic instability or hip condition.  

However, given additional treatment records that continued to show complaints of bilateral hip arthralgia, or joint pain, the Board remanded the case for another VA examination with opinion.  

The Veteran was afforded another VA examination in March 2012.  The examiner noted a long history of pain in the sacroiliac joints, which the Veteran had interpreted as hip pain.  After examining the Veteran, the examiner diagnosed sacroiliac ligament strain and opined that the claimed hip arthralgia was not hip pain, but sacroiliac pain.  The examiner observed that hip x-rays were negative.  In sum, the examiner found that the Veteran did not suffer from a hip disorder.  The examiner observed documentation of sacroiliac pain while on active duty.  Moreover, since her discharge, she had been seen on multiple occasions for sacroiliac pain.  However, there were no nerve root findings, which would substantiate a finding of sciatica.  The examiner continued that the examination supported a finding of sacroiliitis, but not sciatica.  

Initially, the Board observes that the Veteran has been diagnosed with sacroiliac ligament strain and pelvic instability.  As noted above, service connection for these disorders was awarded in conjunction with service connection for her lumbar spine disorder.  As such, these matters are no long on appeal, and this analysis simply addresses whether the Veteran has a separate bilateral hip disorder related to service. 
 
Therefore, based on the evidence of record, the Board finds that a preponderance of the competent medical evidence is against a finding that the Veteran currently has a bilateral hip disorder.  There were no findings of any such disorder in service.  Significantly, the March 2012 VA examination determined that the Veteran did not currently have any hip disorders and offered a detailed rationale for this opinion.  Again, x-rays of the hips were also normal.  The examiner observed that the Veteran bilateral hip arthralgia was actually sacroiliac pain.  Given that the claims file was reviewed by the examiner and the examination report sets forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations, the Board finds the examination to be sufficient and of high probative value.  

As discussed above, the Court has indicated that in the absence of proof of a present disability, there can be no valid claim for service connection as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Nevertheless, the Board must still look to the evidence prior to the claim period.  See McClain, 21 Vet. App. at 321.  However, in the instant case, there is no evidence of any hips disorders prior to the claim.  Although VA treatment records indicate an assessment of bilateral hip arthralgia, the VA examiner clearly determined that this pain was actually sacroiliac joint pain.  Based on the August 2006, December 2009 and March 2012 VA examination findings, the Veteran has not suffered from a current hip disability at any point during the course of the appeal or, for that matter, prior to the appeal period.       

Again, the Veteran is competent to describe symptoms.  However, while she can describe symptoms, she is not competent to diagnose a bilateral hip disorder.  Medical experience is required to diagnose such disorders and the Veteran has not shown that she has such experience.  Thus, her contentions that she currently has a bilateral hip disorder is outweighed by the medical evidence of record, specifically, the highly probative March 2012 VA examination.  

In conclusion, the preponderance of the evidence is against service connection for a bilateral hip disorder.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

III.  Increased Rating for PTSD

The Veteran is seeking rating an increased rating for her service-connected PTSD.  As discussed above, her PTSD had been rated as 10 percent disabling prior to February 15, 2012 and 50 percent disabling thereafter.  Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R.  § 4.7. 

To evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Separate ratings for distinct periods of time, based on the facts are for consideration.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

PTSD is evaluated under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  Pursuant to that General Rating Formula, a rating of 10 percent is warranted if there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 30 percent rating is assigned when the mental disorder is manifested by occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks (although generally functioning satisfactorily with routine behavior, self-care, and conversation normal) due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent evaluation is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

The next-higher evaluation of 70 percent is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.  

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

The classification outlined in the portion of VA's Schedule for Rating Disabilities that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition, of the American Psychiatric Association (DSM-V).  38 C.F.R. § 4.130 (2014).  VA implemented DSM-V, effective August 4, 2014.  The Secretary of VA, however, has determined that DSM-V does not apply to claims certified to the Board prior to August 4, 2014. See 79 Fed. Reg. 45 ,093, 45,094 (Aug. 4, 2014).  The RO certified the Veteran's appeal to the Board in February 2013.  Hence, DSM-IV is still the governing directive for this case.

The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  GAF scores included in the record are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown , 8 Vet. App. 240, 242 (1995).  The DSM-V contemplates that the GAF scale will be used to gauge a person's level of functioning at the time of the evaluation (i.e., the current period) because ratings of current functioning will generally reflect the need for treatment or care.  The Board notes that while GAF scores are probative of the Veteran's level of impairment, they are not to be viewed outside the context of the entire record.  Therefore, they will not be relied upon as the sole basis for an increased disability evaluation.

According to the DSM-IV, a GAF score between 51 and 60 is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers); a GAF between 61 and 70 is indicative of mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships; a GAF between 71 to 80 is indicative that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more that slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in school work). 

As the United States Court of Appeals for the Federal Circuit has held, evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir.2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas" - i.e., "the regulation ... requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'"  Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, Diagnostic Code 9411.  In sum, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-V.

Additionally, consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126(a).  

Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.

Prior to February 15, 2012

Initially, the Board must address whether a rating in excess of 10 percent is warranted prior to February 15, 2012.  VA treatment records have been thoroughly reviewed.  In sum, the records show that the Veteran was appropriately groomed and fully oriented.  She consistently had normal speech and thought processes were goal directed and focused.  There was no evidence of suicidal or homicidal ideation.  Memory was intact and judgment and insight were good.  However, her mood was depressed at times.  A December 2009 record also indicated that she had panic attacks, but there is no indication of the frequency.  On one occasion, the Veteran was vague about her history and showed a degree of uncooperativeness.  GAF scores ranged from 60 to 65; however on July 27, 2009, a GAF of 50 was provided and on September 2, 2009, a GAF of 57 was given.  However, subsequent records again showed higher GAF scores.  Significantly, an April 2011 treatment records showed that the Veteran reported that life was going pretty well.   

Post service private treatment records essentially documented the same symptoms as VA Treatment records.  Importantly, during treatment in 2011, a GAF of 69 was given. 

The Veteran was afforded a VA examination in November 2009.  The claims file was reviewed.  The Veteran reported being hyper-irritable because she wants do things and be around people, but was unable to due to her physical conditions.  She also reported that she could not stand people touching her and she freaked out at the smell of burnt flesh.  She reported experiencing symptoms weekly to daily, currently at a moderate to severe level.  She indicated that she had been fired from her last job in February 2009 due to having to take too many bathroom breaks because of her IBS.  The Veteran was currently attending graduate school, but it had been a struggle.  The Veteran also reported having a boyfriend and wanting to be around people, but was limited due her physical disorders.  

On mental status examination, the Veteran was fully oriented, well groomed, friendly and cooperative.  Mood was presented as moderately labile with full and at times incongruent and excessively reactive affect.  The Veteran denied suicidal intent, homicidal ideation, hallucinations and delusions.  Attention, memory and judgment appeared within normal.  The examiner observed that testing results were inconsistent with a diagnosis of PTSD, based on multiple objective tests.  The GAF score provided was 75 based on PTSD only.  The Veteran's PTSD caused no impairment in her ability to perform her daily activities.  The examiner indicated that the severity of the Veteran's mental health condition was unclear and thus, the relationship between her current mental health and occupational and social functions was also unclear.  Other than by her subjective report, the Veteran reported social and occupational impairment was not currently supported by any collateral information.  The examiner as the Veteran to include whatever additional information she wished and the Veteran voiced no concerns or complaints concerning the examination.  

The Veteran's representative has asserted that this examination is inadequate because the examiner did not provide a clear assessment of the Veteran's occupational and social functioning.  Nevertheless, it appears that examiner's inability to provide this information was based on the Veteran subjective reporting.  The examination report shows that the examiner attempted to elicit information from the Veteran and gave her plenty of opportunity to provide details concerning her PTSD.  While VA has a duty to assist the Veteran in the development of his claim, the Veteran has a duty to cooperate with VA.  See Wood v. Derwinski, 1 Vet.App. 190 (1991).  Moreover, given that the claims file was reviewed by the VA examiner and the examination report sets forth clinical findings pertaining to the Veteran's mental status at that time, the Board finds the examination to be sufficient for appellate review.  

As discussed further below, the Veteran was afforded another VA examination on February 15, 2012, which was the basis for the RO's award of a 50 percent disability rating.  

Based on the record, the Board finds that the preponderance of the evidence is against a finding of occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks to warrant the next higher rating of 30 percent prior to February 15, 2012.  Although clinical records show the Veteran being anxious or depressed at times as well as being frustrated with her physical disorders, these records do not document a disability picture which more nearly approximates the criteria for a 30 percent rating.  Although there was some indication of panic attacks, there were no objective findings of inability to perform occupational tasks, suspiciousness, chronic sleep impairment or mild memory loss (such as forgetting names, directions, recent events), set forth in the criteria for a 30 percent rating.  

Moreover, according to her own reports, her occupational and social impairment during this period were mainly due to her physical disabilities.  In this regard, she clearly reported that she had left her last job due to her IBS symptoms.  Importantly, her social limitations again appeared to be due to physical limitations as she reported herself that she wanted to socialize, but did not want people to see her in pain.  Further, although the Veteran indicated struggling with graduate school, again, these problems appeared to be more due to her physical limitations as opposed to mental symptoms.  Nevertheless, she was able to maintain a relationship with her boyfriend and perform her daily activities of living without any problems.  Although the November 2009 VA examiner indicated that the Veteran current occupational and social impairment was unclear due to the Veteran's subjective reporting, based on the remaining clinical findings, the Board must conclude that the degree of PTSD impairment prior to February 15, 2012 was adequately contemplated by the 10 percent rating.  
  
The Board recognizes that GAF scores assigned during this period on various occasions are indicative of more moderate symptoms, but the actual symptoms described in the clinical records are a more accurate assessment of the disability at issue.  Moreover, GAF scores of 61 to 75 were also assigned during the course of seeking treatment and at the VA examination, which are indicative of mild or transient symptoms.  Importantly, a GAF score reflects merely an examiner's opinion of functioning levels and in essence represents an examiner's characterization of the level of disability that by regulation is not, alone, determinative of the appropriate disability rating.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996).  It is noted that a disability rating depends on evaluation of all the evidence, and an examiner's classification of the level of a psychiatric impairment, by words or by a GAF score, is to be considered but is not determinative of the percentage disability rating to be assigned.  38 C.F.R. § 4.126; VAOPGCPREC 10-95 (1995).  Nevertheless, despite the lower GAF scores, in the Board's view, as discussed above, the demonstrated symptomatology does not persuasively show that the regulatory criteria for a 30 percent rating have been met given the Veteran's actual symptomatology.  In sum, because the lower GAF scores are not consistent with the objective findings, the scores are not probative as to the Veteran's actual disability picture.    

The Board has carefully reviewed and considered the Veteran's statements regarding the severity of her psychiatric disorder.  The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects.  Moreover, the Veteran is competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.  

In sum, based on the medical evidence of record, a rating in excess of 10 percent for the Veteran's PTSD is not warranted prior to February 15, 2012.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).  

From February 15, 2012

The Board now turns to whether a rating in excess of 50 is warranted from February 15, 2012.  As noted above, the Veteran was afforded a VA examination on that date.  The examiner diagnosed PTSD, ongoing, daily, moderate with no remissions.  After examining the Veteran, the examiner found that the Veteran experienced occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care and conversation.  The Veteran had been married for two years and had a few friends locally, but was not close with a lot of people.  She was still attending graduate school, but had been in limbo for the past year.  She had stopped receiving individual psychotherapy treatment as she had felt she has reached her maximum benefit.  The Veteran met the criteria for PTSD and experienced depressed mood, anxiety, suspiciousness, panic attacks that occurred weekly or less often, chronic sleep impairment, difficulty in establishing and maintaining effective work and social relationships and difficulty in adapting to stressful circumstances, including work or a work like setting.  

The examiner remarked that that the Veteran had moderate symptoms of PTSD that had been ongoing for the past six years.  She experienced symptoms daily, with no remissions.  She also had functional limitations in that she would not leave home at night, experienced anxiety when she was alone and would not shop at night.  

After reviewing the totality of the evidence, the Board concludes that the preponderance of the evidence is against a finding of occupational and social impairment with deficiencies in most areas so to warrant the next higher rating of 70 percent at any time from February 15, 2012.  The only evidence of record during this period addressing the severity of the Veteran's PTSD is the February 2012 VA examination.  In view of this examination, the Board finds that the Veteran's PTSD is primarily characterized by the following signs or symptoms: sleep impairment, anxiety, depressed mood, suspiciousness and panic attacks that occur weekly or less often.  Essentially, the Board finds that the Veteran's symptoms are similar to many of those contemplated by the currently assigned 50 percent rating.  In particular, the General Rating Formula lists, inter alia, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, disturbances of mood and motivation, and impaired judgment, among the types of symptoms associated with a 50 percent rating.  38 C.F.R. § 4.130.  These are not unlike those the Board finds to be associated with this Veteran's PTSD.  Id.  

Further, the Board also finds that the Veteran's PTSD symptoms cause occupational and social impairment to a moderate degree.  Given the frequency, nature, and duration of those symptoms, as reflected in the medical evidence, the Board finds that they result in no more than occupational and social impairment with reduced reliability and productivity.  They do not more closely approximate the types of symptoms contemplated by a 70 percent rating, and therefore, a 70 percent rating is not warranted.  See Vazquez-Claudio, 713 F.3d at 114 (holding that a Veteran "may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration").  Importantly, the symptoms described at the February 2012 examination and the level of occupational and social impairment reported do not more nearly approximate the criteria for a 70 percent rating.  Importantly, the February 2012 VA examiner described the Veteran's symptoms as moderate and clearly determined that the Veteran exhibited occupational and social impairment with decrease in work efficiency, which are actually the overall criteria for a lesser 30 percent rating.  See 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.  The Veteran was also found to be capable of routine self-care without limitations.  

Although the 70 percent rating criteria contemplate deficiencies in "most areas," including work, school, family relations, judgment, thinking, or mood, such deficiencies must be "due to" the symptoms listed for that rating level, "or others or others of similar severity, frequency, and duration."  Vazquez-Claudio, supra.  That is, simply because this Veteran has depressed mood, and because the 70 percent level contemplates a deficiency these symptoms among other areas, does not mean her PTSD rises to the 70 percent level.  Indeed, the 50 percent criteria contemplate some form of mood impairment.  Furthermore, at no point during the course of the appeal has the Veteran exhibited symptoms such as suicidal ideation, near continuous panic, obsessional rituals, memory impairment or neglect of personal hygiene.  Also, her anxiety or depression has not affected her ability to function independently, and the Veteran's speech was never illogical, obscure or irrelevant.  Rather, her speech was normal rate, rhythm and amount.  She was consistently alert and oriented to place and person.  There was no impairment of thought processes or communication.   

Moreover, the Board finds that the criteria for a 100 percent rating under the General Rating Formula are not met.  In this regard, the evidence does not show that the Veteran has total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

In sum, the Veteran's symptoms do not more nearly approximate the criteria for a 70 or 100 percent disability rating.  The criteria for a 50 percent rating appear to more accurately describe the Veteran's level of social and occupational impairment, including disturbances in motivation and mood and difficulty in establishing social relationships.  The Board finds that his PTSD impairment is adequately contemplated by the 50 percent rating.  

In determining that the criteria for a rating in excess of 50 percent for the Veteran's service-connected PTSD are not met, the Board has considered the applicable rating criteria not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has not required the presence of a specified quantity of symptoms in the rating schedule to warrant the assigned rating for the psychiatric disability in question.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Board has carefully reviewed and considered the Veteran's statements, as well as the assertions put forth by her representative, regarding the severity of her PTSD.  The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects.  Moreover, the Veteran is competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  Nevertheless, the Board finds that the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.  

The Board has considered whether additional staged ratings under Hart, supra, are appropriate for the Veteran's service-connected PTSD; however, the Board finds that her symptomatology has been adequately rated throughout the appeal period.  Therefore, further assigning staged ratings for such disability is not warranted.  

In conclusion, the Board finds that the preponderance of the evidence is against the Veteran's claim for a rating in excess of 50 for her PTSD prior to February 15, 2012.  In denying such a rating, the Board finds the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107


Extraschedular Consideration

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1)).

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The Federal Circuit provided guidance in rating psychiatric disabilities, emphasizing that the list of symptoms under a given rating is nonexhaustive. Vazquez-Claudio, supra.  The psychiatric symptoms present in this case are either listed in the schedular criteria or are similar in kind to those listed, as discussed above.  Review of the record does not reveal that the Veteran suffers from any symptoms of PTSD that are not contemplated in the nonexhaustive list of symptoms found in the schedular criteria.  Furthermore, the rating schedule provides for greater compensation for greater disability than that suffered by the Veteran.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional psychiatric impairment that has not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Service connection for bilateral plantar fasciitis is denied.

Service connection for bilateral hip disorder is denied

Prior to February 15, 2012, entitlement to a disability rating greater than 10 percent for PTSD, is denied.

From February 15, 2012, entitlement to a disability rating greater than 50 percent for PTSD, is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Initially, the Board previously remanded the claim for service connection for migraines for further development and reajudication of the issue, to include consideration of whether the Veteran's headaches were secondary to her service-connected sinusitis and/or allergic rhinitis.  The Veteran was afforded a VA examination in February 2012 and the examiner determined that her migranes were not directly related to service.  Although the October 2012 SSOC denied this issue as not being directly related to service, the October 2012 rating decision stated that the issue of whether the Veteran's migraines were secondary to her service-connected sinusitis and/or allergic rhinitis was deferred pending an addendum opinion on secondary service connection.  However, it does not appear that an addendum opinion was obtained or that this matter was again adjudicated by the AOJ.  As such, in order to comply with the Board's prior remand, this issue must be returned for an addendum opinion and subsequent consideration by the AOJ in an SSOC.  See Stegall v. West, 11 Vet. App. 268 (1998)

Moreover, as the Board discussed above, despite the AOJ's determination, the Board finds that the issue of an increased rating for fibromyalgia is still on appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).  As such, in order to avoid any prejudice to the Veteran, this matter must be returned to the AOJ for initial consideration as to whether a rating in excess of 20 percent is warranted prior to March 15, 2012, and whether a rating in excess of 40 percent is warranted from March 15, 2012, to include consideration of whether a separate evaluation is warranted for IBS and whether referral for extraschedular consideration is warranted, and the issuance of a supplemental statement of the case.  38 C.F.R. § 19.31.  

Accordingly, the case is REMANDED for the following action:

1.  Return the record, and a copy of this Remand, to the VA examiner who conducted the Veteran's February 2012 headaches examination for an addendum opinion as to whether the Veteran's headaches are proximately due to or aggravated by her service-connected sinusitis and/or allergic rhinitis.  The examiner shall note in the examination report that the record and the Remand have been reviewed.  If the February 2012 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

Following a review of the record, the examiner should offer an opinion as whether the Veteran's headaches are at least as likely as not (a 50% or higher degree of probability) caused or aggravated by the Veteran's service-connected sinusitis and/or allergic rhinitis.  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

A detailed rationale for all opinions expressed should be provided.  

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's remaining claims should be readjudicated based on the entirety of the evidence, to include consideration of whether a rating in excess of 20 percent is warranted prior to March 15, 2012, whether a separate rating is warranted for IBS and whether referral for an extra-schedular evaluation for service-connected fibrymyalgia with IBS is warranted.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


